Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Shelley Fry and Cynthia Cowan appeal the district court’s order granting Prince George’s County, Maryland, summary judgment on their hostile work environment racial harassment and retaliation claims, brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2006), as well as its order granting in part and denying in part their Fed.R.Civ.P. 59(e) motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. See Fry v. Prince George’s County, MD, No. 8:05-ev-03150-AW (D. Md. Mar. 14, 2008; filed .Nov. 18, 2008, entered Nov. 19, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.